DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Asafusa requires a special device for modulating the transmission signal, an object of the present invention is to improve the SN ratio without using a special device for modulating a pulse signal.
Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., without using a special device for modulating a pulse signal) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asafusa et al. (U.S. Publication No. 20080229833).
Regarding claim 1, Asafusa teaches an ultrasonic inspection method in which a pulse signal is output to an ultrasonic sensor to generate and transmit ultrasonic waves, the ultrasonic waves reflected or scattered by an object are received and converted into a waveform signal by the ultrasonic sensor (Paragraph 53), and the waveform signal is digitized to acquire waveform data (Paragraph 62), the ultrasonic inspection method comprising: executing modulation processing for modulating a plurality of waveform data by a phase modulation method or a linear frequency modulation method to generate composite waveform data (Paragraphs 19-22), the plurality of waveform data being acquired in multiple inspections and under the same inspection conditions or acquired by duplication (As shown in Fig.1, there are two duplicate demodulators 40 in reception means 14); and executing demodulation processing for demodulating the composite waveform data to generate compressed waveform data (Abstract).
Regarding claim 2, Asafusa teaches wherein in the demodulation processing, the compressed waveform data is generated by generating a matched filter obtained by temporally inverting the composite waveform data and performing a convolution integral on the composite waveform data using the matched filter (Paragraph 64).
Regarding claim 3, Asafusa teaches wherein in the modulation processing, the composite waveform data is generated by a phase modulation method in which the plurality of waveform data is temporally shifted, multiplied by either a positive sign or a negative sign according to a preset code string (Paragraphs 19-22), and added up (Paragraph 15).
Regarding claim 4, Asafusa teaches wherein in the modulation processing, two types of composite waveform data are generated using two types of code strings (Paragraph 9), and in the demodulation processing, two types of matched filters obtained by temporally inverting the two types of composite waveform data are generated, a convolution integral is performed on the two types of composite waveform data using the two types of matched filters to generate two types of primary compressed waveform data (Paragraph 15), and the two types of primary compressed waveform data are added up to generate secondary compressed waveform data (Fig.1 42 “phasing addition means” and paragraph 62).
	Regarding claims 6-9, the claims are commensurate in scope with the above claims 1-4, and are rejected for the same reasons as set forth above.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of dependent claim 5 is the inclusion of the specific limitations of “a phase of the matched filter corresponding to compressed waveform data having an amplitude that is a maximum among the multiple types of compressed waveform data is acquired as a phase of the waveform data”, in combination of with all other recited method steps in an ultrasonic inspection method.
The primary reasons for allowance of dependent claim 10 is the inclusion of the specific limitations of “a phase of the matched filter corresponding to compressed waveform data having an amplitude that is a maximum among the multiple types of compressed waveform data is acquired as a phase of the waveform data”, in combination of with all other recited associated elements in an ultrasonic inspection apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2855